COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 JAMES ELBAOR, M.D.,                                             No. 08-09-00312-CV
                                                 §
                   Appellant,                                      Appeal from the
                                                 §
 v.                                                               327th District Court
                                                 §
 CHELSEA B. ROGERS,                                            of El Paso County, Texas
                                                 §
                   Appellee.                                       (TC# 2003-3672)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
December 8, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating